In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-421 CR

____________________


ROBERT JOSEPH JIMINEZ a/k/a ROBERT JOSEPH JIMENEZ, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 89418




MEMORANDUM OPINION 
 Pursuant to a plea bargain, appellant Robert Joseph Jiminez a/k/a Robert Joseph
Jimenez (1) pled guilty to assault on a public servant.  The trial court found the evidence
sufficient to find Jiminez guilty of assault on a public servant, but deferred finding Jiminez
guilty, placed Jiminez on community supervision for five years, ordered Jiminez to serve one
hundred eighty days of up-front time, and assessed a $500 fine.  On November 2, 2005, the
State filed a motion to revoke Jiminez's unadjudicated community supervision.  Jiminez pled
"true" to the  alleged violation of the terms of his community supervision.  The trial court
found that Jiminez violated one of the conditions of his community supervision, found him
guilty of assault on a public servant, and assessed punishment at ten years of confinement. 
	Jiminez's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On March 1, 2007, we granted an extension of time for Jiminez to file a pro se
brief.  We received no response from Jiminez.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (2)
	AFFIRMED.
							_________________________________
								 HOLLIS HORTON
									 Justice							
Submitted on May 29, 2007
Opinion Delivered June 6, 2007								
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ. 

1. Appellant's surname is spelled "Jiminez" on the indictment and the judgment. 
However, some documents in the appellate record indicate that appellant spells his surname
"Jimenez." 
2. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.